Writ of habeas corpus in the nature of an application to release the petitioner from the Rockland County Jail, where he is in custody pursuant to an order of commitment of the Family Court, Rockland County, dated June 2, 2000.
*262Adjudged that the writ is dismissed, without costs or disbursements.
The petitioner’s contention that he was entitled to a de novo hearing pursuant to Family Court Act § 455 (2) before he could be incarcerated upon a determination that he was in contempt of a prior order of the same court is without merit (see, People ex rel. Foote v Stancari, 179 AD2d 835). Moreover, the determination of the Family Court did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Altman, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.